Citation Nr: 1637703	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to April 30, 2014, from August 1, 2014 to April 20, 2015, and from July 1, 2015 to January 26, 2016, and in excess of 20 percent from January 27, 2016, for residuals of right calcaneal fracture, status post right ankle surgery (hereinafter "right ankle disability") (exclusive of the periods where a temporary total evaluation based on surgery necessitating convalescence has been assigned).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued a 10 percent rating for the right ankle disability.

During the course of the appeal, the Veteran has been assigned temporary total evaluations based on surgery necessitating convalescence for the periods from April 30, 2014, to July 31, 2014, and from April 21, 2015, to June 30, 2015.  In a March 2016 rating decision, the RO awarded an increased 20 percent rating effective January 27, 2016.  The claim remains in controversy as less than the maximum benefit allowed by law and regulation was awarded.   See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue on appeal has been recharacterized as it appears on the cover page of the instant decision. 

The matter was previously before the Board in December 2015 and remanded for further development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

Throughout the appeal period, exclusive of the periods where a temporary total evaluation based on surgery necessitating convalescence has been assigned, the Veteran's right ankle disability has been productive of marked ankle disability; there has been no evidence of ankylosis of the ankle.  



CONCLUSIONS OF LAW

1.  Prior to April 30, 2014, from August 1, 2014 to April 20, 2015, and from July 1, 2015, to January 26, 2016, the criteria for a 20 percent rating, and no higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2015). 

2.  From January 27, 2016, the criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in March 2011.  

The duty to assist has also been satisfied in this case.  The Veteran has submitted written statements in support of his claim.  A review of the claims file shows that RO has obtained the Veteran's service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him VA compensation examinations in 2011, 2014, and 2016. These examinations addressed the severity of the Veteran's right ankle disability and whether there was any resulting neurological impairment.  

As a general matter, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what passive motion, in weight-bearing and nonweight-bearing, were in 2011 and 2014.  Moreover, the Board has awarded an increased 20 percent rating throughout the appeal period, exclusive of the periods where temporary total evaluations based on surgery necessitating convalescence have been assigned.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 20 percent rating is the maximum schedular rating available based upon limitation of motion.  There must be evidence of ankylosis of the right ankle or the functional equivalent to warrant a rating in excess of the current 20 percent under the rating criteria for the ankle.  The Veteran does not argue, nor does the evidence show, that he has ankylosis of the right ankle.  Given this, the Board is satisfied that the examination findings contained in the record are sufficient to allow VA to adjudicate the disability under the rating criteria for the ankle. 

All known and available records relevant to the issue on appeal have been obtained and associated with the virtual record, and neither the Veteran nor his representative has contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.





II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The United States Court of Appeals for Veterans Claims (Court) has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (so noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), when read together with diagnostic code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected right ankle disability has been assigned a 10 percent rating prior to April 30, 2014; from August 1, 2014 to April 20, 2015; and from July 1, 2015 to January 26, 2016; and 20 percent from January 27, 2016, under Diagnostic Code 5271 (which concerns limited motion of the ankle).  Marked limitation of motion warrants a 20 percent rating, whereas moderate limitation of motion warrants a 10 percent rating.  See Diagnostic Code 5271.  What is meant by "moderate" and "marked" limited motion is not defined by the diagnostic criteria; however, as a point of comparison, VA considers normal ankle dorsiflexion to be from 0 to 20 degrees and normal plantar flexion to be from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations and precedent cases, the Board finds that the right ankle disability warrants a 20 percent rating, and no higher, throughout the appeal period, based on indications of painful motion under Diagnostic Code 5271. However, at no time has there been ankylosis of the ankle to warrant a higher rating under Diagnostic Code 5270.  38 C.F.R. §§  4.7, 4.71a.

On examination in 2011, there was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Despite complaints of pain on active motion, dorsiflexion was still possible to 10 degrees and plantar flexion to 30 degrees.  38 C.F.R. § 4.71a, Plate II.  On examination in 2014, even though pain was noted on examination that caused functional loss, dorsiflexion was to 5 degrees and plantar flexion to 45 degrees.  There was no evidence of instability or ankylosis.  The examiner indicated that while pain limited functional ability with repeated use over a period of time, to describe in terms of range of motion would require speculation.  

On examination in 2016, while joint function was limited by pain, range of motion was still possible as follows: dorsiflexion, 4 to 12 degrees; and plantar flexion, 4 to 34 degrees.  38 C.F.R. § 4.71a, Plate II.  The examiner found the Veteran's statements regarding pain after repeated use consistent with his statements describing functional loss.  There was no objective evidence of laxity found on the anterior drawer or talar tilt tests or ankylosis.  The examiner noted the Veteran's reports of experiencing numbness and burning type pain in the right ankle along the saphenous and sural nerves, but found no objective neurological impairment related to the service-connected right ankle disability (a matter of inquiry in the prior remand).

The complaints of pain clearly account for the 20 percent rating throughout the appeal period for the right ankle as it produces marked limitation of motion, especially in dorsiflexion.   The Board also has considered other potentially applicable Diagnostic Codes that provide for the assignment of higher evaluations for the Veteran's right ankle disability.  At no time throughout the appeal period has there been evidence of ankylosis, or the functional equivalent, of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

It further warrants mentioning that the 2016 VA examiner noted that there was radiographic evidence of arthritis of the right ankle.  38 C.F.R. § 4.71a, DC 5003.  
The examiner opined these changes were related to the service-connected right ankle disability.  This does not change the 20 percent rating as arthritis is rated on painful motion under the joint or joints affected.  The Board already has discussed why there has been no evidence of ankylosis of the ankle joint under Diagnostic Code 5270, even when considering the extent and impact of the Veterans pain on his range of motion.  

The Board also notes that the Veteran's examiner in 2016 found no objective neurological impairment related to the service-connected right ankle disability, and as a consequence no separate rating will be assigned under any of the provisions of 38 C.F.R. § 4.124a.

Moreover, because the right ankle disability has been at most 20 percent disabling for the times at issue, the Board cannot "stage" this rating under  Hart.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right ankle disability reasonably describe his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Indeed, his complaints of pain are the basis for the increase in rating from 20 percent prior to January 27, 2016, exclusive of the periods of temporary total evaluation.  He did not meet the criteria for a rating higher than 20 percent at any point throughout the appeal period as there was no evidence of ankylosis or the functional equivalent of his right ankle.  Therefore, his disability picture is contemplated by the Rating Schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran has also been granted service connection for right knee degenerative joint disease.  The medical and treatment records do not reflect that the Veteran's service-connected right ankle disability results in further disability when looked at in combination with the Veteran's other service-connected disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran withdrew a claim for TDIU, which was filed in conjunction with his request for temporary total evaluation following his right ankle surgery.  See Statement dated in March 2015.  The Veteran was released back to work in June 2015 following his April 2015 surgery.  See June 2015 VA Form 21-4138.  The Veteran has not argued, and the record does not otherwise reflect, that his service-connected right ankle disability renders him unable to obtain or retain substantially gainful employment.  The Veteran has been compensated for his right ankle surgery with temporary total evaluation for the periods necessitating convalescence.  The most recent VA examination in 2016 notes the Veteran was employed in housekeeping.  The Veteran was able to intermittently take breaks to accommodate and rest the right ankle.  While the ankle disability impacted occupational tasks as described, and pain was noted to be exacerbated by repetitive walking, weightbearing, and moderate heavy lifting, the examiner did not find that the Veteran was unable to retain the employment or missed work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a 20 percent rating prior to April 30, 2014, from August 1, 2014 to April 20, 2015, and from July 1, 2015,  for right ankle disability is granted subject to the controlling regulations governing monetary awards.

Entitlement to a rating in excess of 20 percent from January 27, 2016, for right ankle disability is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


